10.54 Qe.
Case 4:19-cr-00450 Document 93-7 Filed on 09/19/19 in TXSD Page 1 C 3

Attorney Josep... t aQ

7133920434

Well get on the paperwork

11:23

© The court will need to determine
how to disburse 11-23

© | filed the motion to withdraw.
Check your email. 11:24

Court dosen't needs to determine
were anything

mere | sure will when I get the time

' ?
© | don't know what you mean? 4,

| signed the release and you are
refusing to disperse the fund,
Saying it is in the firm trust

account gaing interest which

I'm not going to get the interest

from? Or because the FEDS has
were all the accounts froze?

 

The court will have to determine ~“

vurhathar thora ie a valid cattla_

-++ Enter message ei.

 

i O <
